           Case 1:20-cv-02610-PKC Document 55 Filed 04/19/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x

KEVIN MONAHAN, EMER MCKENNA, PABLO VARONA                                        20-cv-2610 (PKC)
BORGES, ANTONIO SERNA, AND ROBERT LAMORTE,
Plaintiffs,

                                  -against-

THE CITY OF NEW YORK,

Defendant.

-----------------------------------------------------------------------------x


            NOTICE OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
PLEASE TAKE NOTICE that Plaintiffs Kevin Monahan, Emer McKenna, and Pablo Varona

Borges (“Plaintiffs”), hereby respectfully move this Court pursuant to its order dated April 9, 2021

(ECF No. 52), before the Honorable P. Kevin Castel, United States District Judge at the United

States Courthouse for the Southern District of New York, located at 500 Pearl Street, New York,

New York 10007, for an Order: (1) granting Plaintiffs’ Motion for Summary Judgment in its

entirety or part thereof pursuant to Fed. R. Civ. P. 56(a); or (2) for such other relief as the Court

deems just and proper.

        This motion is supported by the accompanying Memorandum of Law in Support of

Plaintiffs’ Motion for Summary Judgment; Plaintiffs’ Local Civil Rule 56.1 Statement; the

Declaration of Wylie Stecklow in support thereof and the exhibits attached thereto; all of the prior

pleadings and proceedings filed herein; and such other written and/or oral argument as may be

presented to the Court.

 DATED: New York, New York                              WYLIE STECKLOW PLLC
        April 19, 2021                                  /s/Wylie M. Stecklow
                                                        Wylie M. Stecklow (WS6012)
                                                        Temporary Remote Office
                                                        231 W. 96th Street
                                                        Professional Suites 2B-#3
                                                        New York, NY 10025
                                                        (212) 566 8000
Case 1:20-cv-02610-PKC Document 55 Filed 04/19/21 Page 2 of 3




                             ECF@WylieLAW.com

                             WOLF HALDENSTEIN ADLER
                              FREEMAN & HERZ LLP
                             Kevin G. Cooper
                             270 Madison Avenue
                             New York, NY 10016
                             Tel.: (212) 545-4600
                             Fax: (212) 545-4653
                             KCooper@whafh.com

                             Attorneys for Plaintiffs




                              2
          Case 1:20-cv-02610-PKC Document 55 Filed 04/19/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 19, 2021, I caused the foregoing to be electronically filed

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the email addresses denoted on the Electronic Mail Notice List.

       I certify under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed this 19th day of April, 2021 at New York, New York.


                                                      / s/Wylie M. Stecklow
                                                      Wylie M. Stecklow




                                                3
